The Court:
It is not averred in the complaint that the mortgagor failed to keep the mortgaged property insured, or that the mortgagee conformed to the power contained in the mortgage in respect to the insurance. Neither is there any evidence of any insurance money having been paid by the mortgagee prior to the commencement of the action; besides, there is no supplemental complaint averring any payment of insurance since such commencement. It was, therefore, error for the Court to allow the plaintiff the amount paid by her for insurance.
Cause remanded, with instructions to modify the decree in accordance with this opinion.